Citation Nr: 0637068	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-05 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right leg, claimed as secondary to the service-connected 
internal derangement of the right knee.

2.  Entitlement to service connection for a neck disability, 
claimed as secondary to the service-connected internal 
derangement of the right knee.

3.  Entitlement to service connection for an abdominal 
hernia, claimed as secondary to the service-connected 
internal derangement of the right knee.

4.  Entitlement to service connection for right foot 
fracture, claimed as secondary to the service-connected 
internal derangement of the right knee.

5.  Entitlement to service connection for sinusitis, claimed 
as secondary to exposure to herbicide agents (Agent Orange).

6.  Entitlement to service connection for a rash of the legs, 
arms, back and chest, claimed as secondary to exposure to 
herbicide agents (Agent Orange).

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to an increased rating for internal 
derangement of the right knee with relaxed collateral 
ligaments, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from September 1957 to 
September 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in August 2006.  A 
transcript of the veteran's hearing has been associated with 
the record.

FINDINGS OF FACT

1.  Arthritis of the right leg was not manifest in service or 
within one year of separation and is unrelated to service.

2.  Arthritis of the right leg is not shown to have been 
caused or aggravated by the veteran's service-connected 
internal derangement of the right knee.

3.  Arthritis of the neck was not manifest in service or 
within one year of service, and is unrelated to service.

4.  A disability of the neck is not shown to have been caused 
or aggravated by the veteran's service-connected internal 
derangement of the right knee.

5.  An abdominal hernia is not shown to have been caused or 
aggravated by the veteran's service-connected internal 
derangement of the right knee.

6.  Right foot fracture is unrelated to service.

7.  Right foot fracture is not shown to have been caused or 
aggravated by the veteran's service-connected internal 
derangement of the right knee.

8.  Sinusitis was not present in service and is not related 
to service, to include herbicide exposure in service.

9.  Rash over the legs, arms, back and chest was not present 
in service and is not related to service, to include 
herbicide exposure in service.

10.  The veteran does not have a current diagnosis PTSD.  

11.  Internal derangement of the right knee is manifested by 
pain and slight limitation of flexion.


CONCLUSIONS OF LAW

1.  Arthritis of the right leg was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  Arthritis of the right leg is not proximately due to or 
the result of service-connected internal derangement of the 
right knee.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.310(a) (2006).

3.  Arthritis of the right leg was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

4.  A disability of the neck is not proximately due to or the 
result of service-connected internal derangement of the right 
knee.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) 
(2006).

5.  An abdominal hernia is not proximately due to or the 
result of service-connected internal derangement of the right 
knee.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310(a) 
(2006).

6.  Right foot fracture was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

7.  Right foot fracture is not proximately due to or the 
result of service-connected internal derangement of the right 
knee.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310(a) 
(2006).

8.  Sinusitis was not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

9.  Rash over the legs, arms, back and chest was not incurred 
in or aggravated by active duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

10.  PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).

11.  The criteria for an evaluation in excess of 10 percent 
for internal derangement of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claims of entitlement to 
service connection for sinusitis, rash, right foot 
disability, arthritis of the right leg, and neck pain, as 
well as the claim for an increased rating for his right knee, 
were received in January 2002, after the enactment of the 
VCAA.  The veteran's claims of entitlement to service 
connection for hernia and PTSD were received in March 2002.  

A letter dated in December 2002 instructed the veteran 
regarding the evidence necessary to support his claims.  The 
letter explained what VA had done to help with the veteran's 
claim and requested further information.  It also indicated 
that VA would assist the veteran in obtaining evidence 
supportive of his claims.

The veteran's claims were initially adjudicated in May 2003.

In a June 2003 letter, the RO informed the veteran regarding 
the evidence necessary to substantiate his claims and 
requested that he identify evidence in support of it.  

A November 2003 letter instructed the veteran that additional 
evidence was necessary, and detailed the outstanding 
evidence.  

A March 2004 letter described the evidence of record and 
indicated that VA was responsible for obtaining relevant 
records from any federal agency.  The letter indicated that 
VA would make reasonable efforts to obtain other types of 
evidence sufficiently identified by the veteran.  

The December 2003 and August 2004 letters also provided 
information regarding how VA would assist the veteran in 
obtaining evidence supportive of his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  The veteran was afforded the opportunity to 
testify before the undersigned in August 2006.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Disabilities Claimed as Secondary Right Knee Disability

The veteran maintains that his right knee disability caused 
him to break his right foot due to overcompensation.  He also 
argues that arthritis in his right leg and neck pain are due 
to the right knee disability.  He additionally asserts that 
he has a hernia due to the right knee disability, and 
explains that while bending over to pick up a chair, his knee 
gave away and he slipped, and then felt a burning in his 
chest, which led to the hernia.  

Available service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to the 
veteran's right leg, right foot, or neck, and there is no 
indication that he suffered from a hernia in service.  The 
spine, lower extremities, sinuses, skin, and psychiatric 
system were normal on separation examination in July 1960.

The report of a July 1961 VA examination indicates no 
evidence of arthritis in the right leg.  The veteran's neck 
was normal.  There was no evidence of hernia.  

A June 1979 report from O.J.J., M.D., indicates that the 
veteran had recently complained of pain in his neck.  The 
veteran gave a history of being involved in a motor vehicle 
accident in 1975.  Physical examination revealed tenderness 
over the posterior cervical spine without spasm.  Motion was 
limited.  Dr. J. noted that the veteran had multiple joint 
problems with persistent swelling of the small joints, as 
well as neck and knee pain.  

A May 2000 report from E.T.A., M.D. reflects the veteran's 
report of neck and back injuries in 1975 and a fracture of 
the right heel in 1999.  

A July 2000 report from S.B., M.D. notes that the veteran had 
a fall which injured his right heel.  X-ray examination 
revealed a fracture that had been internally fixed with 
screws.  A subsequent bone scan was positive in the right 
calcaneus only.  

A VA examination was conducted in January 2001.  The examiner 
noted that the veteran had suffered a fracture of his heel 
approximately one year previously.  The veteran reported that 
his knee had given away and he had fallen a couple of feet.  
On physical examination, there was no atrophy of the lower 
extremities.  Both knees had range of motion of zero to 140 
degrees.  The knees were stable and there was no crepitus, 
swelling, warmth, tenderness or erythema.  McMurray, pivot 
shift, and Lachman tests were negative.  The examiner 
indicated that he was unable to conclude that the veteran had 
a knee problem, and therefore could not relate his right foot 
problem to the knee complaints.

VA X-rays in April 2001 revealed that the tarsal calcaneus of 
the right foot was deformed, consistent with prior fracture.

A December 2002 letter from J.R.M., M.D. indicates that the 
veteran fell in October 1999 after attempting to jump across 
a bad area of pavement, and suffered a fractured right 
calcaneus.  

On VA examination in January 2003, the veteran's history was 
reviewed.  He complained of pain with any test maneuver of 
the neck.  Normal motor strength was noted in the upper 
extremities.  X-rays revealed degenerative disc disease of 
the lower cervical spine.  With respect to the veteran's 
claimed hernia, the examiner noted that there appeared to be 
a slight abdominal hernia in the right upper quadrant, which 
was evident only on straining.  There was no local tenderness 
over the hernia site.  The examiner noted that the veteran 
had numerous complaints of pain, which seemed to be related 
to degenerative changes in various joints, including the 
cervical spine and the right hip.  He concluded that such 
complaints appeared to be age related.  He indicated that 
there was no relationship to those changes to the right knee.  
He stated that the hernia was also unrelated to the veteran's 
right knee condition.  Rather, he indicated that the pain of 
which the veteran complained was likely related to a 
fibrofatty nodule and totally unrelated to the knee 
condition.  

In July 2006, J.R.M., M.D. reported that the veteran had 
multiple complaints dating to his military experience.  The 
veteran had indicated that he had been exposed to substances 
causing skin problems.  He expressed his belief that the 
exposure had made him more susceptible to fractures and 
arthritic changes.

Having carefully reviewed the evidence pertaining to the 
veteran's claims of entitlement to service connection for 
arthritis of the right leg, a neck disability, an abdominal 
hernia, and fractured right foot, the Board has concluded 
that service connection is not warranted.

With respect to the claimed right leg disability, the Board 
notes that there is no evidence of current arthritis of the 
right leg.  As discussed above, a grant of service connection 
requires evidence of a current disability.  As the evidence 
demonstrates that there is no diagnosis of arthritis of the 
right leg, service connection for this claimed disability 
must be denied.

The veteran is shown to suffer from degenerative disc disease 
of the cervical spine.  However, the January 2003 VA examiner 
concluded that complaints referable to the veteran's cervical 
spine were not related to the veteran's right knee 
disability, but that such complaints appeared to be age 
related.  Moreover, the Board notes the veteran's report of a 
motor vehicle accident in 1975 where he sustained an injury 
to his neck.  The evidence demonstrates that the claimed neck 
disability is not related to the veteran's right knee 
disability.  The veteran has also attempted to link 
degenerative disc disease of the cervical spine to service, 
including toxic exposure.  However, the service medical 
records were negative, the separation examination was normal, 
and evidence of degenerative disc disease of the cervical 
spine within one year of separation, or evidence linking the 
disability to service has not been presented.  Moreover, the 
veteran's opinion concerning onset and causation is not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, service connection is not warranted.

The veteran is also shown to have a slight abdominal hernia.  
However, the January 2003 VA examiner determined that such 
hernia was not related to the veteran's right knee 
disability.  As such, service connection for the abdominal 
hernia must also be denied.

Regarding the veteran's right foot disability, the January 
2001 VA examiner determined that such disability was not 
related to the service-connected right knee disability.  He 
indicated that physical examination of the veteran's right 
knee was normal and concluded that because he was unable to 
determine that the veteran had a knee problem, he could not 
relate the right foot complaints to the veteran's right knee.  
The veteran has also attempted to link the right foot 
disability to service, including toxic exposure.  However, 
the service medical records were negative, the separation 
examination was normal, and evidence linking the disability 
to service has not been presented.  Moreover, the veteran's 
opinion concerning onset and causation is not competent.  
Espiritu , supra.  Accordingly, service connection is not 
warranted.

In reaching these conclusions, the Board has considered the 
veteran's statements and testimony.  However, while the 
veteran may believe that these claimed disabilities are 
related to his service-connected right knee disability, as a 
lay person, he is not qualified to render a medical diagnosis 
or an opinion concerning medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has also considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	Sinusitis and Rash

The veteran asserts that he was exposed to herbicides in 
service when he sprayed them around the outside perimeter of 
a missile site in Redmond, Washington.  He argues that he has 
a skin condition and sinusitis as a result of the claimed 
exposure.

The record demonstrates that the veteran began to complain of 
sinus problems beginning in November 1973.  Current records 
also show complaints of sinusitis symptoms and indicate that 
the veteran suffers from allergic rhinitis not otherwise 
specified.

The first evidence indicating a skin problem dates to recent 
VA treatment records.   A September 2002 treatment note 
includes atopic dermatitis in the problem list.  On VA 
examination in December 2003, the examiner noted that the 
veteran's primary care provider's notes mentioned atopic 
dermatitis and tinea, with no further discussion.  The 
examiner indicated that the veteran was seen for a claimed 
"crotch rash" in 1960.  The veteran reported that he was 
ordered to use a defoliant to remove vegetation from a wooded 
area, and that he had suffered from itching since that time.  
He described the rash as intermittent.  At the time of 
examination, the veteran did not have any lesions or obvious 
scars.  The veteran's trunk had slightly raised seborrheic 
keratoses, with no pitting or scarring.  The examiner 
indicated that it was not possible to make a diagnosis 
without seeing an active lesion of the recurrent itching skin 
condition described by the veteran.  She noted that there was 
no notation in the veteran's treatment records of active 
lesions.

An April 2004 VA treatment note indicates that the veteran 
had healing plaques on his legs consistent with atopic 
dermatitis.  

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  

In considering this claim, the Board concludes that service 
connection for the claimed sinusitis and skin rash is not 
warranted.  As an initial matter, the Board notes that there 
is no evidence supporting the veteran's claim that he was 
exposed to herbicides, to include Agent Orange, in service.  

Moreover, sinusitis and atopic dermatitis are not among the 
diseases specified in 38 U.S.C.A. § 1116(a).  In addition, 
the Secretary has not determined, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of sinusitis or atopic 
dermatitis.  See 38 C.F.R. § 3.309(e).  No evidence or record 
supports the veteran's contention that such claimed 
disabilities are related to exposure to Agent Orange.  
Therefore, service connection is not warranted on a 
presumptive basis.

With regard to service connection on a direct basis, the 
Board notes that the service medical records show no 
diagnosis, complaint, or abnormal finding referable to 
sinusitis or atopic dermatitis.  Rather, at the time of 
separation, the veteran's skin and sinuses were normal.  
Moreover, there is no medical evidence of this claimed 
disability until years after the veteran's discharge from 
service.  

While the veteran may believe that these claimed disabilities 
were incurred in service, as a lay person, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  To the extent that he has reported or 
implied that he has had a rash and sinus problems, since 
service, his assertions are unsupported and not credible.

The evidence of record fails to indicate that the claimed 
sinusitis and skin condition are due to exposure to Agent 
Orange during service.  The evidence also fails to establish 
that the disease is related to any other incident of service.  
Accordingly, the Board must conclude that service connection 
for sinusitis and a skin condition is not warranted.

	PTSD

The veteran claims that he has disability as a result of 
sexual trauma.  In a February 2002 statement he indicated 
that in 1957, while stationed in Redmond, Washington, he was 
constantly harassed by the mess sergeant.  

In February 2002 the veteran reported to a VA social worker 
that he had experienced sexual trauma in service.  

In a December 2002 letter, the RO requested that the veteran 
provide information in support of his claim of entitlement to 
service connection for PTSD.  The veteran did not respond to 
that letter.  

The evidence of record does not reflect a diagnosis of PTSD.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

If a claim for PTSD is based on an in-service personal 
assault, 38 C.F.R.§ 3.304(f)(3) provides that evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
veteran does have the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  

In the present case, the record establishes that the veteran 
has not been diagnosed with PTSD.  In fact, there is no 
indication that the veteran has undergone treatment for or 
has been diagnosed with any psychiatric disorder.  As the 
evidence demonstrates that the veteran does not have PTSD, 
service connection cannot be granted.

Moreover, a stressor has not been verified.  Although the 
veteran claims that he was sexually harassed during his 
military service, he has not provided any credible supporting 
evidence of these alleged stressors.  As such, this critical 
element necessary to establish service connection for PTSD is 
also absent.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating

With respect to his service-connected internal derangement of 
the right knee, the veteran asserts that the disability is 
worse than is reflected by the currently assigned 10 percent 
evaluation.

A May 2000 private MRI report indicates that the medial and 
lateral collateral ligaments were intact.  There was 
thickening of the medial collateral ligament, consistent with 
previous MCL sprain.  In the medial compartment of the knee, 
there was intrasubstance signal without tear in the posterior 
horn of the medial meniscus.  There was chondral degeneration 
in the weight bearing surface of the medial femoral condyle.  
There was a horizontal tear of the posterior horn of the 
lateral meniscus.  The anterior and posterior cruciate 
ligaments were intact.  There was a mild joint effusion.  
Within the patellofemoral compartment, there was a fissure in 
the medial aspect of the lateral patellar facet.

A May 2000 X-ray report from E.T.A., M.S. indicates that the 
medial and lateral joint spaces of the veteran's right knee 
appeared to be well maintained.  The margins were free of any 
osteophytic formation.  There was some mild osteophytic 
formation over the anterior inferior portion of the patella 
and moderate osteophyte on the anterior superior corner of 
the patella.  The articular surface of the patella appeared 
to be smooth.  

On VA examination in January 2001, the veteran complained of 
constant pain in his knee.  He endorsed occasional swelling, 
giving way, and locking.  Physical examination revealed that 
the veteran walked slowly, but with a normal gait.  The 
examiner noted that the veteran had a cane, but did not walk 
any differently with or without it.  Range of motion of the 
knees was zero to 140 degrees bilaterally.  The right knee 
was stable in all planes and there was no crepitus.  There 
was no swelling, warmth, tenderness, or erythema.  There was 
no tenderness to palpation over the joint line or about the 
patellofemoral joints.  McMurray, pivot shift, and Lachman 
tests were all negative.  X-rays of the right knee were 
entirely within normal limits.  The diagnosis was complaints 
of right knee pain with an essentially normal evaluation.  
The examiner pointed out that there were no objective 
findings pertaining to the right knee.

A December 2002 letter from J.R.M., M.D., indicates that the 
veteran's right knee had a small effusion and a positive 
McMurray' s test.  Lachman's test was negative.  There was no 
medial or lateral collateral ligament instability.  There was 
no rotary instability.  The impression was a tear of the 
medial and lateral meniscus.  

On VA examination in January 2003, the veteran denied locking 
of his right knee and indicated that it swelled only rarely.  
He did report that the right knee tended to give away.  He 
complained of extreme pain and difficulty negotiating stairs.  
He reported that he could walk only two blocks before he had 
to stop.  The examiner noted that the veteran did not use any 
walking aid.  On physical examination the veteran's right 
knee range of motion was from zero to 135 degrees.  There was 
no obvious joint effusion.  Anterior and posterior drawer 
signs were negative.  There was no ligamentous laxity.  
McMurray was negative.  The examiner noted that there was the 
possibility of slight patellar crepitus, but that it was not 
obvious.  He also noted that the veteran expressed pain with 
any motion of the right knee.  X-rays of the right knee were 
negative.  

A June 2004 X-ray report from Dr. M. indicate that the soft 
tissues of the right knee appeared normal.  The joint space 
was normally maintained.  No fracture, dislocation, loose 
body, or suspicious bone lesion was seen.  

On VA examination in March 2006, the veteran reported that he 
had been treated primarily with medication.  He denied recent 
treatment for his right knee.  He stated that he had no true 
giving away or locking.  He reported that he limped.  The 
examiner carefully reviewed the veteran's records.  On 
physical examination the veteran's right knee range of motion 
was zero to 130 degrees.  The knee was completely stable in 
all planes.  McMurray, pivot shift and Lachman tests were all 
negative.  There was no joint line tenderness and no swelling 
or effusion.  There was no crepitus on range of motion 
testing.  The veteran was able to get on and off of the 
examining table without difficulty.  He walked slowly but 
without a limp.  He had a normal gait.  He could stand on his 
toes and heels without difficulty.  X-rays revealed that the 
joint space of the right knee was well maintained.  There 
were no significant arthritic changes.  The examiner noted 
that there might be some slight beaking of the intercondylar 
eminences.  He noted that the patellofemoral joint appeared 
to be intact.  He indicated that there was a tiny spur at the 
very tip of the superior pole of the patella on the lateral 
view, but that the X-rays were essentially within normal 
limits, particularly for a man of his age.  The diagnosis was 
pain in the right knee of undetermined etiology.  He noted 
that there were no objective findings pertaining to the 
veteran's right knee.  He again noted that the X-rays were 
within normal limits and that a bone scan was negative for 
arthritic changes in the veteran's knee.  He acknowledged 
that an MRI had shown a tear of the posterolateral horn of 
the lateral meniscus, but concluded that such was concurrent 
with the veteran's age, pointing out that the bone scan did 
not show any uptake in that area.  He concluded that the tear 
was likely an incidental finding in light of the absence of 
symptoms in that part of the veteran's knee.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When evaluating musculoskeletal disabilities, consideration 
must be given to additional functional impairment due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  See 
DeLuca, supra.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2006).  

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The Office of General Counsel (GC) has issued opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities. Two of those GC opinions reflect that a 
veteran who has X-ray evidence of arthritis and instability 
of the knee may be evaluated separately under Diagnostic 
Codes 5003 and 5257 provided additional disability is shown. 
VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 
1998).

Additional disability is shown when a veteran meets the 
criteria for a noncompensable evaluation under either DC 5260 
or 5261, or when there is painful motion such that it adds to 
the actual limitation of motion shown under DC 5260 or DC 
5261.  Also, in a VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), it was held that a 
claimant who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
diagnostic codes 5260 and 5261 to adequately compensate for 
functional loss associated with injury to the leg.
 
The veteran's right knee disability is evaluated as 10 
percent disabling pursuant to Diagnostic Code 5257.  Having 
reviewed the record, the Board concludes that the disability 
is appropriately evaluated as 10 percent disabling.  Such an 
evaluation contemplates slight subluxation or lateral 
instability.  In order to warrant a higher evaluation under 
this diagnostic code, the evidence must show moderate 
impairment.  That level of impairment is not shown by the 
evidence.  In fact, the record demonstrates that the 
veteran's knee has been stable on numerous evaluations.  

A higher evaluation is also unavailable under the criteria 
for limitation of motion.  In order to warrant a higher 
evaluation for limitation of flexion, the evidence must 
demonstrate flexion limited 45 degrees or the functional 
equivalent of limitation of flexion to 45 degrees due to such 
factors as painful motion, less movement than normal, 
weakened movement, excess fatigability, or incoordination.  A 
higher evaluation under the criteria for limitation of 
extension requires limitation of extension to 10 degrees.  On 
VA examination, the veteran has complained of pain, swelling, 
loss of strength, and weakness.  However, on examination, 
extension was full and flexion was, at worst, to 130 degrees.  
The veteran complained of pain with any maneuver, and the 
examiner indicated that the veteran's complaints of pain 
could not be explained on the basis of the known pathology.  
Neither the objective nor subjective evidence establishes the 
functional equivalent of limitation of flexion to 45 degrees 
or limitation of extension to 10 degrees.  Rather, the 
veteran retains nearly full range of motion of the right 
knee.  In sum, the evidence simply does not support a rating 
in excess of 10 percent for internal derangement of the right 
knee.  Furthermore, although the veteran has complained of 
pain and has testified as to such, his reports are not 
credible.  The Board finds that the veteran does not have 
pain on motion, weakness, excess fatigability, or any other 
functional impairment that would warrant a separate 
evaluation for limitation of either extension or flexion.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the claim of 
entitlement to ratings in excess of 10 percent for the right 
knee disability is denied.


ORDER

Entitlement to service connection for arthritis of the right 
leg is denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for an abdominal hernia is 
denied.

Entitlement to service connection for right foot fracture is 
denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a rash of the legs, 
arms, back and chest is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to an evaluation in excess of 10 percent for 
internal derangement of the right knee is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


